Citation Nr: 9926357	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that assigned a 10 percent evaluation for hearing 
loss on the left from February 7, 1997, the date the veteran 
reopened his claim.  September 1997 and February 1999 
supplemental statements of the case reflect that service 
connection is in effect for bilateral hearing loss and the 
original May 1946 rating decision indicates that service 
connection was granted for defective hearing, with reference 
to right and left hearing.  The Board concludes that service 
connection is in effect for bilateral hearing loss.


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for 
bilateral hearing loss is plausible and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

2.  Hearing loss is manifested by level IV hearing in the 
right ear and level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for an evaluation of 30 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 (prior to and from June 10, 1999), Part 4, Diagnostic 
Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded a 
personal hearing and VA examinations.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§  4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the current schedular criteria for the evaluation of 
hearing loss, the Board's determination of the degree of 
hearing impairment resulting from service-connected defective 
hearing is based on the results of controlled speech 
discrimination tests together with the average hearing 
threshold as measured by pure tone audiometry in the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  The 
Rating Schedule establishes 11 levels of auditory acuity, 
designated from level I for essentially normal hearing to 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110 (1998).  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss was changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App.55 (1998), it was held that the new rating 
criteria could not have retroactive application.  Therefore, 
in this case, the Board has evaluated the veteran's hearing 
loss under the old criteria both prior to and from June 10, 
1999, and under the new criteria as well from June 10, 1999.  

To the extent that these changes are applicable in this case, 
they do not result in any potential for a greater evaluation 
for the veteran, and do not require a remand to avoid an 
adverse impact on the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  A remand is not required 
where there is no possibility of any benefits flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

From June 10, 1999, 38 C.F.R. § 4.86 provides that when the 
puretone threshold at each of the four frequencies is 55 
decibels or more the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, that results in 
the higher numeral, will be used.  A review of the veteran's 
impairment in the applicable left ear, in relation to these 
tables, reflects that using Table VI results in the higher 
numeral.  Further, in the revised provisions of 38 C.F.R. 
§ 4.85(a) provide that audiology examinations will be 
conducted without the use of hearing aids.  The report of a 
August 1998 VA audiology examination reflects that the 
veteran did not bring his hearing aids to the examination.  
Therefore, the veteran has been afforded an audiology 
examination without the use of his hearing aids. 

The relevant medical evidence includes the reports of an 
April 1997 VA otolaryngology examination, and April 1997, 
September 1997, June 1998 and August 1998 VA audiology 
examinations, as well as an August 1998 VA ear, nose, and 
throat examination.  These reflect speech discrimination 
scores of 86 percent, 84 percent, 80 percent, and 84 percent 
in the right ear, and 16 percent, 32 percent, 20 percent, and 
44 percent in the left ear.  These also reflect that the 
average pure tone threshold for the relevant frequencies on 
the right was in the 49 to 53 range and on the left was in 
the 90 to 94 range.

Speech discrimination in the 0 to 34 range and pure tone 
decibel loss of 94 corresponds to level XI hearing.  Although 
there was some variance demonstrated in the veteran's speech 
discrimination, on the left, the Board concludes that his 
hearing loss in the left ear more nearly approximates level 
XI hearing.  Speech discrimination in the 76 to 82 range and 
pure tone decibel loss of 53 corresponds to level IV hearing.  
Although the veteran had three speech discrimination scores, 
on the right, that were better than this range, he had one 
within this range and the August 1998 audiology examination 
report indicates that it was in good agreement with earlier 
tests, including the June 1998 test that reflects a speech 
discrimination score of 80 percent.  The Board concludes that 
the evidence is in equipoise with respect to whether the 
veteran's hearing loss in the right ear more nearly 
approximated level IV hearing.  In resolving all doubt in the 
veteran's behalf level IV hearing in the right ear is found.

Under the applicable schedular criteria a 30 percent 
evaluation is the maximum rating for assignment for the 
degree of impairment demonstrated.  Therefore, a 30 percent 
evaluation is warranted.  The Board has considered the 
veteran's testimony but a preponderance of the evidence is 
against a higher evaluation on the basis of the above 
analysis with respect to the hearing levels assigned.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

An increased rating of 30 percent for bilateral hearing loss 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

